Registration No. 333-40186 File No. 811-10001 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 24 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 27 x oppenheimer main street SELECT fund â (Exact Name of Registrant as Specified in Charter) 6803 South Tucson Way, Centennial, Colorado 80112-3924 (Address of Principal Executive Offices) (Zip Code) (303) 768-3200 (Registrant’s Telephone Number, including Area Code) Arthur S. Gabinet, Esq. OFI Global Asset Management, Inc. 225 Liberty Street New York, New York 10281-1008 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): x Immediately upon filing pursuant to paragraph (b) ¨ On , pursuant to paragraph (b) ¨ 60 days after filing, pursuant to paragraph (a)(1) ¨ On , pursuant to paragraph (a)(1) ¨ 75 days after filing, pursuant to paragraph (a)(2) ¨ On , pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York on the 14 th day of December, 2015. Oppenheimer Main Street Select Fund ® By: Arthur P. Steinmetz* Arthur P. Steinmetz, Trustee, President and Principal Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities on the dates indicated: Signatures Title Date Sam Freedman* Chairman of the Board of Trustees December 14, 2015 Sam Freedman Arthur P. Steinmetz* Trustee, President and Principal December 14, 2015 Arthur P. Steinmetz Executive Officer Brian W. Wixted* Treasurer, Principal December 14, 2015 Brian W. Wixted Financial and Accounting Officer Jon S. Fossel* Trustee December 14, 2015 Jon S. Fossel Richard F. Grabish* Trustee December 14, 2015 Richard F. Grabish Beverly L. Hamilton* Trustee December 14, 2015 Beverly L. Hamilton Victoria J. Herget* Trustee December 14, 2015 Victoria J. Herget Robert J. Malone* Trustee December 14, 2015 Robert J. Malone F. William Marshall, Jr.* Trustee December 14, 2015 F. William Marshall, Jr. Karen L. Stuckey* Trustee December 14, 2015 Karen L. Stuckey James D. Vaughn* Trustee December 14, 2015 James D. Vaughn *By: /s/ Mitchell J. Lindauer Mitchell J. Lindauer, Attorney-in-Fact EXHIBIT INDEX Exhibit No. Description Ex-101.INS XBRL Instance Document Ex-101.SCH XBRL Taxonomy Extension Schema Document Ex-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document Ex-101.DEF XBRL Taxonomy Extension Definition Linkbase Ex-101.LAB XBRL Taxonomy Extension Labels Linkbase Ex-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
